Citation Nr: 0121418	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  97-30 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel 
syndrome.  


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Esq.


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from September 1947 to June 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1997 rating decision from the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
bilateral carpal tunnel syndrome.  A notice of disagreement 
was received in May 1997; a statement of the case was issued 
in September 1997; and a substantive appeal was received in 
September 1997.  In his substantive appeal, the veteran 
requested a hearing before a Member of the Board at the RO.  
The veteran withdrew this request in October 1997.  See 38 
C.F.R. § 20.704(e) (2000).  

In July 1998, the Board denied the veteran's claim for 
service connection for bilateral carpal tunnel syndrome as 
not well grounded, pursuant to the law in effect at that 
time.  The veteran filed for Board reconsideration of this 
decision in August 1998.  This motion was denied in September 
1998.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (known as 
the United Stated Court of Veterans Appeals prior to March 
11, 1999) (hereinafter, "the Court ").  

In July 2000, the Court affirmed the July 1998 decision of 
the Board.  The veteran filed for single-judge 
reconsideration or a panel decision.  In November 2000, 
the Court issued an order granting the veteran's motion for 
reconsideration, withdrawing the Court's July 2000 decision, 
and vacating the Board's July 1998 decision.  The Court noted 
that subsequent to the July 2000 decision the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-576, 114 Stat. 
2096, (2000) was enacted, and eliminated the well-grounded 
claim requirement.  The veteran's claim was remanded to the 
Board for readjudication.  



REMAND

As noted by the Court, there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the VCAA.  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  For these reasons, a remand is 
required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In his notice of disagreement, received in May 1997, the 
veteran reported that during service his duties included 
typing briefs, powers of attorney and wills.  He further 
reported that he attended Intelligence School and obtained 
training in Morse Code.  He reported that his typing duties 
required typing of 6-10 hours per day.  The veteran also 
began using computers for research and preparation of 
documents in 1967.  The veteran reported that after service 
he worked as an office manager and restaurant owner prior to 
beginning work as a litigation specialist for an insurance 
company in 1983.  He stated that after 7 years of this work, 
the symptoms he experienced during service returned.  

The medical records contained the claims file include an 
April 1995 report from J.B.G., M.D., in which the veteran 
attributes his symptoms to computer duties entailed in his 
occupation as an insurance claims adjuster.  The veteran 
reported that these symptoms began approximately three years 
earlier.  The veteran was initially diagnosed with bilateral 
carpal tunnel syndrome in 1993.  The veteran noted that he 
was in an automobile accident with some ulnar nerve 
involvement, for which a workers' compensation claim had been 
filed.  

Accordingly, this case is REMANDED for the following:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the VCAA 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

2. The RO, through contact with the 
veteran's attorney, should obtain the 
names and addresses of all medical care 
providers who treated the veteran for 
bilateral carpal tunnel syndrome since 
August 1996.  After securing the 
necessary release, the RO should obtain 
these records, to the extent possible.

3. The RO, through contact with the 
veteran's attorney, should request that 
the veteran identify any workers' 
compensation claims filed, relative to 
bilateral carpal tunnel syndrome or ulnar 
nerve involvement.  All medical records 
submitted for these workers' compensation 
claims should be obtained, to the extent 
possible. 

4. The RO, through contact with the 
veteran's attorney, should arrange for an 
examination of the veteran by an 
appropriate VA specialist for the purpose 
of ascertaining the current nature, 
extent of severity, and etiology of the 
veteran's bilateral carpal tunnel 
syndrome.  The claims file and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner should perform any testing 
necessary to provide an assessment of the 
veteran' s condition.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
veteran's bilateral carpal tunnel 
syndrome is causally related to the 
veteran's active military service.  
Detailed reasons for all opinions should 
be provided.  

5. The RO should carefully review the 
examination report to ensure that it is 
in full compliance with this remand, 
including all of the requested findings 
and opinions.  If not, the report should 
be returned to the examiner for 
corrective action.  

6. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and 
his attorney should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The veteran is hereby notified 
that it is his responsibility to report for the VA 
examination and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may adversely affect the 
outcome of the claim.  38 C.F.R. § 3.655 (2000).

The veteran has the right to submit additional evidence 
(including any lay statements) and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

		
	M. Sabulsky
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


